Citation Nr: 0425371	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include degenerative joint disease.

2.  Entitlement to service connection for lumbar laminectomy 
and discectomy with strain, radiculopathy, and residuals, as 
secondary to a left knee disability.

3.  Entitlement to service connection for a right knee 
disability, to include degenerative joint disease, as 
secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to December 
1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).  

At the veteran's hearing before the Board in May 2004, the 
veteran raised the issue of entitlement to service connection 
for a hip disorder.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has the condition.  38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran served on active duty from March 1954 to December 
1955.  The veteran contends that his left knee was injured 
twice while in service:  the first time was when he tripped 
over a footlocker that had been slid across the barracks 
floor in his direction while stationed at Fort Hood, Texas; 
and the second time was when he had to jump from the back of 
a truck while stationed in Okinawa, Japan.  Subsequent to 
this second injury, the veteran contends that, after seeking 
treatment for locking and swelling of the knee and having it 
twice drained of fluid, he had to undergo an operation on the 
left knee, whereby his cartilage was removed.

Although there are no service medical or clinical records 
associated with the claims file to corroborate this 
assertion, there are two "morning reports" indicating that 
the veteran was sent to Ryukyus Army Hospital on March 7, 
1955 and returned to his unit from the hospital on April 11, 
1955.  Further, a statement submitted by the veteran's spouse 
in May 2004 asserts that when the veteran entered the 
military, "he did not have any scars on his left knee."  
The veteran's spouse also stated, "[w]hen [the veteran] 
returned from the end of his military duty, [he] had about an 
8 to 10 inch scar on his left knee. . . ."  

Additionally, the medical evidence of record indicates that 
the veteran was first noted as having a back condition in 
1958.  In this case, the veteran contends that his back 
condition began when his left knee gave way, causing him to 
lose his balance and then twist his back.  Further, evidence 
shows that the veteran has been treated for a right knee 
disability, beginning in approximately 1960.  Again, the 
veteran contends that the right knee condition has been 
caused by the additional strain incurred by overcompensating 
for the left knee disability.  In this regard, service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Additional 
disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).

There are indications that VA did not receive medical 
evidence pertinent to the veteran's claims.  Therefore, the 
Board finds that assistance regulations have not been met and 
so the RO has not obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims of entitlement to service 
connection.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  
Additionally, the veteran should again be 
notified of alternate records that can be 
substituted for service medical records.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his left and right knee 
disorders, and his back disorder, from 
February 1955 to the present, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Specifically, the RO should 
again seek out any and all VA treatment 
records and make efforts to obtain 
clinical records from New Hanover Hospital 
from 1957 to 1970, and clinical records 
from Ryukyus Army Hospital for the period 
of March 7 to April 11, 1955, and a 1997 
work-related physical from the Sheriff's 
Department.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the nature 
and extent of any left knee disabilities 
found.  All pertinent symptomatology and 
findings should be reported in detail.  It 
is requested that the examiner obtain a 
detailed history of in-service and post-
service left knee injuries.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  Following a review of the 
service and post-service medical records 
(as available), the examiner must state 
whether any diagnosed left knee 
disabilities are related to the veteran's 
military service or consistent with the 
injuries therein as reported by the 
veteran.  

If the VA examiner provides a nexus 
opinion that relates any current left knee 
disability to the veteran's military 
service or to any incident therein, the 
examiner must state whether any diagnosed 
right knee and/or back disabilities are 
related to the veteran's military service 
or to any incident therein.  The examiner 
must also state whether the veteran's left 
knee disorder either caused or aggravated 
any right knee disorder or back disorder 
found.  

If the examiner cannot provide any opinion 
without resort to speculation, it should 
be noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

